[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                     FOR THE FIRST CIRCUIT
                                         

No. 98-1030

                        UNITED STATES,

                           Appellee,

                              v.

                      KENNETH MAMOORIAN,

                     Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ronald R. Lagueux, U.S. District Judge]

                                         

                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.

                                         

Robert B. Mann and Mann & Mitchell on brief for appellant.
Sheldon Whitehouse, United States Attorney, Margaret E. Curran and
Edwin J. Gale, Assistant United States Attorneys, on brief for appellee.

                                         

                        April 9, 1998
                                        

  Per Curiam.  Upon careful review of the briefs and record,
we conclude that the upward departure should be upheld based on
under-representation of defendant's criminal conduct.  SeeU.S.S.G.  4A1.3.  In these circumstances, we need not
determine the validity of any additional departure grounds, as
we are convinced that excision of the challenged grounds would
not have altered the sentence imposed.  See United States v.
Brewster, 127 F.3d 22, 30 (1st Cir. 1997).
    We also conclude that the district court did not clearly
err in denying an adjustment under U.S.S.G.  3B1.2 for
defendant's role in the offense.  The finding that defendant's
role was neither minimal nor minor was well supported by the
information about defendant's multiple cross-country deliveries
of large quantities of marijuana.
    Affirmed.  See 1st Cir. Loc. R. 27.1.